Case 2:19-cv-08842-ODW-DFM Document 25 Filed 12/11/19 Page1of3 Page ID #:94

Jarrod Y. Nakano (SBN 235548)
McFarlin LLP

4 Park Plaza, Suite 1025

Irvine, CA

(949) 544-2640

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

VERONICA MATHIAS, an Individual.

Plaintiff(s),

1701 PARTNERS, LLC, a Calfprnia limited liability
company; 1701 PARTNERS, a business of unknown form;
and DOES 1-100.

Defendant(s).

PLEASE TAKE NOTICE: (Check one)

CASE NUMBER
Case 2:19-cy-08842-ODW-DFM

 

 

NOTICE OF DISMISSAL PURSUANT
TO FEDERAL RULES OF CIVIL
PROCEDURE 41(a) or (¢)

[1 This action is dismissed by the Plaintiff(s) in its entirety.

{1 The Counterclaim brought by Ciaimant(s)

is

 

dismissed by Claimant(s) in its entirety,

O The Cross-Claim brought by Claimants(s)

is

 

dismissed by the Claimant(s) in its entirety.

Oi The Third-party Claim brought by Clatmant(s)

is

 

dismissed by the Claimant(s) in its entirety.

Wf ONLY Defendant(s) 1701 PARTNERS, LLC, a California limited liability company.

 

is/are dismissed from (check one) vi Complaint, Counterclaim, [1 Cross-claim, 0 Third-Party Claim

brought by Plaintiff, VERONICA MATHIAS

The dismissal is made pursuant to F.R.Civ.P. 41 (a) or (c).

12/11/2019
Date

 

‘sf Jarrod Y. Nakano

Signature of Attorney/Party

NOTE: FLR.Civ.P. 41 (a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for

summary judgment, whichever first occurs.

FRCP. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive

pleading or prior to the beginning of trial.

 

CV-09 (03/10)

NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41 (a) or (€)
Case

Co Oo Ss BN BP WD He

we SP SN Bb BO BK BRO BRD NOR OO RS Sl
oOo ~~ DA A SP YS NY FS CT Oo fF HD HD OH FP YW NY KF &

2:19-cv-08842-ODW-DFM Document 25 Filed 12/11/19 Page 2of3 Page ID #:95

MCFARLIN LLP
Timothy G. McFarlin (State Bar No. 223378)

 

 

Email: tim(@mcfarlinlaw.com .
Jarrod Y. Nakano (State Bar No, 235548)
Email: jarrod@mcfarlinlaw.com
4 Park Plaza, Suite 1025
Irvine, California 92614
Telephone: (949) 544-2640
Fax: (949) 336-7612
Attorneys for Plaintiff
VERONICA MATHIAS
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
VERONICA MATHIAS, an Case No.: 2:19-cv-08842-OD W-DFM
Individual,
Judge: Hon. Otis D. Wright I
Plaintiff, Courtroom: 5D
Vv.

1701 PARTNERS, a business of
unknown form; and DOES 1-100, PROOF OF SERVICE

Defendant.

Date Action Filed: October 15, 2019
Trial Date: None Yet Set

-{-

 

 

 

PROOF OF SERVICE
CASE NO.: 2:19-C'V-08842-ODW-DPM

 

 
Case 2:19-cv-08842-ODW-DFM Document 25 Filed 12/11/19 Page 3o0f3 Page ID #:96

 

 

 

 

 

I DECLARATION OF PROOF OF SERVICE
2 I am a resident of the State of California, over the age of eighteen years, and
3 | not a party to this action. I am employed in the office of a member of the bar of this
4 | court at those direction the service was made. My business address is MCFARLIN
5 | LLP, 4 Park Plaza, Suite 1025, Irvine, CA 92614. On December 11, 2019, I served
6 | the following document(s) by the method indicated below:
7
NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF
8 | CIVIL PROCEDURE 41(a) OR (c).
9
io | X by placing the document(s) listed above in a sealed envelope with postage
iW thereon fully prepared, in the United States mail at Irvine, California
addressed as set forth below. I am readily familiar with the firm’s practice of
12 collection and processing of correspondence for mailing. Under that practice,
13 it would be deposited with the U.S. Postal Service on that same day with
14 postage thereon fully prepaid in the ordinary course of business. I am aware
that on motion of the party served, service is presumed invalid if the postal
15 cancellation date or postage meter date is more than one day after the date of
16 deposit for mailing this document(s).
17
18 Jake A. Soberal Agent for Service of Process
8080 N. Palm Ave., Floor 3
19 | Fresno, CA 93721
20
21 I declare under penalty of perjury under the laws of the United States that the
22 | above is true and correct. Executed on December 11, 2019, at Irvine, California.
23
24 /s/ Michael P. Sanchez
25 Michael P. Sanchez
26
27
28
-2-
PROOF OF SERVICE
CASE NO.: 2:19-CV-08842-ODW-DFM

 

 
